McLaughlin, J. (dissenting):
I dissent. The only evidence in this casé to connect the appellant Klein with the crime charged, or by which an intention to participate in the larceny may be shown, is to the effect that Klein was first seen to walk in. an easterly direction along One Hundred and Fifteenth street, about twenty feet from the corner, stop and retrace his steps; that he was then accosted by defendant Cohen, and the t.wo talked together for ten minutes; ’ that Antoinette Bally passed, accompanied by two or three other women, pushed on “ one side and the other side ” by the crowd there gathered to witness the Italian festival then in progress; that Cohen followed the woman, with appellant Klein “ right after him.; ” that Cohen was seen to put his hand in the woman’s handbag, and, being seized t>y witness Bonanno, dropped the five-dollar bill; that at this time appellant Klein was two feet back of them in'the crowd.
The woman, who testified that she was walking in a “ big crowd,” made no charge against defendants, having been unconscious of the •attempted theft until the boys were arrested, and it affirmatively appears that Klein was seen to do no act -of participation in the crime.
I am of the opinion that evidence of Klein’s presence in the neighborhood of the scene of the crime, in a crowd, any member of ..which, might have been similarly - accused had Cohen been seen to have previously addressed him, following a con versation of cmot/m^s seelcinf was not sufficient under the circumstances to warrant sending the case’to the jury; that to do so’ permitted the finding of a verdict on a mere conjecture; and that by affirming the judgment, this. Court is about to sanction a . verdict which lias but conjecture and suspicion to sustain it.
I think, therefore, that the judgment' should be reversed.
Judgment affirmed.' Order filed.